*43The opinion of the court was delivered by
Anders, C. J.
— This was an action by appellant to recover from appellee ten per cent, of tlie amount collected by it for licenses for the sale of intoxicating liquors from the 2d day of April, 1888, to the month of December, 1890. The complaint alleges that during said time defendant collected and received into its treasury the sum of $102,000 for such licenses, all of which it converted to its own use, and refuses to pay any part thereof to the plaintiff. To this complaint the defendant interposed a general demurrer, which was sustained by the court. Judgment was accordingly entered for the defendant, from which plaintiff appealed to this court.
By an act of the legislature of the late territory, approved January 29, 1886, entitled “An act to amend an act entitled c An act to amend an act to incorporate the city of Spokane Falls, approved November 28, 1883/” it is provided that the city shall have power to license, tax, regulate and restrain bar-rooms, drinking shops or saloons, and that the city treasurer must receive and keep all moneys that shall come to the city by taxation or otherwise, and pay out the same upon the warrant of the mayor attested by the clerk. The most material question for our consideration in this controversy is whether the provisions of the act above mentioned are repealed by a later general law, approved February 2, 1888, entitled “An act to regulate, restrain, license or prohibit the sale of intoxicating liquors.” It is provided by section 2 of the latter statute that “the mayor and council, or other governing body, of each incorporated town or incorporated village in Washington Territory, shall have the sole and exclusive authority and power to regulate, restrain, license or prohibit the sale or disposal of spirituous, fermented, malt or other intoxicating liquors within the corporate limits of their re*44spective cities, towns or villages: Provided, . . . said license fee shall be paid annually in advance to the treasurer of the city, town or village, who shall pay ten (10) per cent, thereof into the general fund of the territorial treasury, and hand the remaining ninety per cent, into the general fund of the city, town or village treasury.” It is contended by counsel for appellee that the general law will not repeal or amend the special act unless it is the manifest and clear intention of the legislature so to do, which must be gathered from the language used in the act itself, and that such an intention is not thus made to appear. This is conceded to be a correct general proposition of law by counsel for appellant, but he claims that, in this instance, the legislature has clearly manifested its intention to so repeal or modify the special charter of the appellee in so far as the general statute is inconsistent therewith, for the reason that the act of February 2, 1888, is a general revision of all prior laws relating to the same subject,, and obviously designed to supersede them. An examination of the charters of the various municipal organizations throughout the territory discloses the fact that while they were generally clothed with the power to license and regulate the disposal of spirituous and intoxicating liquors within their respective limits, there was no uniformity of rule as to the disposition of the funds collected from licenses. Some of the charters required a portion of the moneys collected for licenses to sell intoxicating liquors to be paid into the county treasury, while others permitted the municipal corporations to retain the entire amount. From these considerations we are led to believe that the legislature in passing the act of February 2, 1888, intended to enact a general law which should supersede, and which did supersede, all prior laws on the same subject, either general or special.
Appellee further contends that the statute of 1888 is obnoxious to the objection that the object is not expressed *45in its title, and that it is therefore void as contravening § 1924 of the organic act of the territory; but we think the objection is manifestly not tenable.
Before closing this opinion it is proper to remark that at the time of the passage of the act of 1888 there ivas no city, town or village incorporated in the Territory of Washington, otherwise than by special act. And it is, therefore, obvious that § 2 of said act must have been intended to apply to and modify the special charters of municipal corporations then existing. For the foregoing reasons, the judgment of the court below is reversed and the cause remanded, with instructions to overrule tbe demurrer.
Stiles, Hoyt, Scott, and Dunbar, JJ„, concur.